Title: From John Adams to Susanna Boylston Adams Clark Treadway, 23 April 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



Dear Mrs Clarke
Quincy April 23. 1819

Tho the loss of Mr Clark has long been foreseen by your friends, and cannot have escaped your own anticipation, yet the melancholy event when it arrived may not have been much less afflictive to you or to them—than if it had happened more suddenly. collect yourself, place your Confidence where alone it can rest Securely. your are not unacquainted with your Bible not with the writings of Philosophers and Christians—you have been Educated under a Grand mother—and too great Aunts—more than under your own Mother—and her Natural relations—you have had examples before you—who have been Models of female Character—recollect all your reading and all the Councils you have received in your education and fortify your mind by deep and serious reflection—and above all, thank your God for your Sharpest afflictions, for whom he loves he Chastens look back upon your past life—and consider whether it has always been discreet and judicious—Contemplate your future prospects and lay them to heart—I am my dear Child your/ affectionate Grand F
J. Adamsyou have one Consolation—in the reflection that your departed dearest friend was a man of principle—of honor, sense, taste, information, and humanity. not only in the opinion of all his Brother Naval Officers Superior and inferior but of all other persons who had the pleasure of his acquaintance—
I am you Affectionate G F
